EX-10.11 8 ex10_12.htm

EMPLOYMENT AGREEMENT

THIS AGREEMENT between Tegal Corporation (“Tegal”) and Tom Mika (“Mika”) is
dated and entered into as of this 12th day of August, 2002. Tegal and Mika
hereby agree as follows:

RECITALS

        Mika and Tegal have decided to enter into an employment agreement and
have agreed upon the terms of such employment, which terms are set forth herein.

AGREEMENT

1.  

Employment. As of the date hereof, Tegal will employ Mika, and Mika will accept
employment with Tegal, as its Executive Vice President & Chief Financial
Officer, with such duties and responsibilities consistent with such offices.


2.  

Other Business. Mika will devote his time, attention and effort to Tegal’s
business on a substantially full-time basis. Notwithstanding the foregoing, Mika
shall be entitled to serve on the Board of Directors of other corporations, as
Mika may elect from time to time, so long as such service is approved by the
Board.


3.  

Term. This Agreement shall continue until the twelve-month anniversary of the
date hereof.


4.  

Salary. Mika’s base salary (the “Base Salary”) shall be $175,000.00 per year.
Mika’s salary will be temporarily reduced by 20%, to $140,000.00, until such
time as cost reduction measures are lifted and full pay is reinstated to all
Tegal employees. Mika’s salary will be paid in bi-weekly installments at the
same intervals as other employees of Tegal and is subject to discretionary
increases in accordance with Tegal’s normal review procedures and policies.


5.  

Annual Bonus. In addition to his Base Salary, and subject to the achievements of
certain goals established in accordance with this Section 5, Mika shall be paid
an annual bonus (the “Bonus”) during the term of this Agreement in an amount not
less than 35% of Base Salary. Each year the Board shall approve objective,
quantifiable, and reasonably attainable annual goals, which shall be reduced to
writing and presented by the CEO to the Board on or before the 60th day
following the commencement of each fiscal year during the term of this
Agreement. The actual Bonus paid shall be evaluated using the Board-approved
Bonus plan methodology. The Bonus shall be paid in cash when bonuses are
generally paid to other senior executives of Tegal for the relevant fiscal year.


6.  

Stock Offering. Upon signing of this Agreement, the Board will grant Mika, as
soon as practical, the option to purchase 100,000 shares of Tegal Common Stock
with a four-year vesting period, at the prevailing price established by the
Board of Directors. This grant is subject to the terms and conditions of the
Tegal Stock Option Plan.


7.  

Reimbursement of Expenses. Tegal shall reimburse Mika for all reasonable
out-of-pocket expenditures incurred by Mika in performing his obligations
hereunder, including, without limitation, telephone, fax, and travel-related
expenses. All reimbursable expenses shall be reimbursed in accordance with
Tegal’s standard practices as in effect from time to time, upon delivery by Mika
of an itemized statement, accompanied by appropriate receipts, describing the
reimbursable expenses incurred and approved by Mike Parodi. Tegal shall
reimburse Mika for all car and related expenses for the term of this Agreement
to a maximum of $600.00 per month.

--------------------------------------------------------------------------------


8.  

Relocation Costs. Tegal will reimburse Mika for up to a maximum of $15,000.00 in
expenses associated with his relocation (above and beyond the move itself),
including any broker’s fees or closing costs related to the sale of the Maryland
property. These expenses will be reimbursed through a receipted expense report,
approved by Mike Parodi. The actual move will be handled by corporate movers,
arranged by Tegal, and directly billed to the Company. Please contact Diane
Walsh when you are ready to begin this process.


9.  

Benefits. During the term of the Agreement, Mika will be entitled to participate
in all fringe benefit programs as shall be provided from time to time to Tegal’s
employees. Currently, those benefits include medical and dental plans, a
flexible spending account, 401(k) savings plan, Employee Qualified Stock
Purchase Plan, life insurance, short and long-term disability insurance, sick
pay, and an employee assistance program.


  According to the current Tegal Vacation Policy, Mika will earn two (2) weeks
vacation during the first year of employment with hours accruing monthly. The
vacation accrual rate will increase one day per year for your second through
fifth years of employment.


10.   

Termination. Employment of Mika pursuant to this Agreement may be terminated as
follows:
 

    10.1   With or without cause, Tegal may terminate the employment of Mika at
any time during the term of employment, upon 30 days’ prior written notice to
Mika.     10.2   Mika may terminate his employment at any time upon 30 days
prior written notice to Tegal.


    11.       Termination Payments.

    11.1   Termination by Employer. If Tegal terminates Mika’s employment prior
to his relocation to the Petaluma Area and without cause, Mika shall continue to
receive his then effective Base Salary and benefits, pursuant to Section 9
hereof, for twelve (12) months following the effective date of such termination
(the “Salary and Benefits Continuance”). If Tegal terminates Mika’s employment
after his relocation to the Petaluma Area and without cause, Mika shall continue
to receive his then effective Base Salary and benefits for twelve (12) months
following the date of such termination and the Salary and Benefits Continuance
shall be extended beyond the first twelve (12) months on a month-to-month basis,
to a maximum of eighteen (18) months, should Mika remain continuously unemployed
following the effective date of termination.

--------------------------------------------------------------------------------


    11.2   Termination by Employee. In the case of voluntary termination of
Mika’s employment by Mika, except when he terminates his employment because of
good reason or breach of the Agreement by Tegal, Mika shall not be entitled to a
Salary and Benefits Continuance. If Mika terminates his employment because of
good reason, as hereinafter defined, Mika shall be entitled to the Salary and
Benefits Continuance. For Purpose of the Agreement, “good reason” shall mean (i)
any material breach of this Agreement by Tegal; (ii) the assignment to Mika of
any duties, or the substantial reduction of Mika’s duties, either of which is
inconsistent with Mika’s position as Executive Vice President and Chief
Financial Officer; or (iii) any change in Mika’s reporting relationship which
results in his not reporting directly to the President and CEO.


12.     Termination; Definitions: Special Provisions.

    12.1   Cause. Wherever reference is made in this Agreement to Termination
being with or without cause, “cause” means cause given by Mika to Tegal and is
limited to the following:


(a)  

Repeated failure or refusal to carry out the reasonable directions of the
President and CEO, which directions are consistent with Mika’s duties as set
forth herein;


(b)  

Conviction for violation of a state or federal criminal law involving the
commission of a felony; or


(c)  

Any material breach of the Agreement, if not corrected as provided in Section
12.2 below.


    12.2   Breach. Whenever a breach of this Agreement by either party is relied
upon as justification for any action taken by a party pursuant to any provision
of this Agreement, before such action is taken, the party asserting the breach
shall give the other party at least 90 days’ prior written notice of the
existence and nature of the breach and the opportunity to correct it during the
90-day period.


13. General Provisions.

    13.1   Severability. In the event that any provision of this Agreement shall
be determined by any court of competent jurisdiction to be unenforceable or
otherwise invalid as written, the same shall be enforced and validated to the
extent permitted by law. All provisions of this Agreement are severable, and the
unenforceability or invalidity of any single provision hereof shall not affect
the remaining provisions.


    13.2   Employment. Nothing in this Agreement shall obligate Tegal to
continue to retain Mika as an employee. Mika understands that this means that
Tegal has and will continue to have the right to terminate his employment for
any reason, with or without cause or prior notice.

--------------------------------------------------------------------------------


    13.3   Entire Agreement. This Agreement contains the sole and entire
agreement and understanding between Tegal and Mika with respect to the subject
matter hereof, and supersedes and replaces any prior agreement to the extent any
such agreement is inconsistent herewith. This Agreement can be amended,
modified, released or changed in whole or in part only by a written agreement
executed by Tegal and Mika.


  IN WITNESS WHEREOF, the parties have executed and entered into this Agreement
on the date set forth above.


 

  TEGAL CORPORATION     Dated: 8/12/02 By: /s/ Michael L.
Parodi                                         Michael L. Parodi  
       Chairman of the Board,
       President or Vice President     Dated 8/12/02 By: /s/ Tom
Mika                                                     Tom Mika        
Executive Vice President
      and Chief Financial Officer    